
	
		I
		111th CONGRESS
		1st Session
		H. R. 83
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a program to provide reinsurance for State
		  natural catastrophe insurance programs to help the United States better prepare
		  for and protect its citizens against the ravages of natural catastrophes, to
		  encourage and promote mitigation and prevention for, and recovery and
		  rebuilding from such catastrophes, and to better assist in the financial
		  recovery from such catastrophes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Homeowners Insurance Protection
			 Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Congressional findings.
					Sec. 3. National Commission on Catastrophe Preparation and
				Protection.
					Sec. 4. Program authority.
					Sec. 5. Qualified lines of coverage.
					Sec. 6. Covered perils.
					Sec. 7. Contracts for reinsurance coverage for eligible State
				programs.
					Sec. 8. Treatment of insured losses and maximum Federal
				liability.
					Sec. 9. Catastrophe capital reserve funds.
					Sec. 10. Consumer Hurricane, Earthquake, Loss Protection (HELP)
				Fund.
					Sec. 11. Annual study concerning benefits of reinsurance
				program.
					Sec. 12. Definitions.
					Sec. 13. Regulations.
					Sec. 14. Termination.
					Sec. 15. GAO study of the National Flood Insurance Program and
				hurricane-related flooding.
				
			2.Congressional
			 findingsThe Congress finds
			 that—
			(1)the United States
			 needs to take actions to be better prepared for and better protected from
			 catastrophes;
			(2)the hurricane
			 seasons of 2004 and 2005 are startling reminders of both the human and economic
			 devastation that hurricanes, flooding, and other natural disasters can
			 cause;
			(3)if a hurricane
			 similar to the deadly 1900 Galveston hurricane occurred again it could cause
			 over $36,000,000,000 in loss;
			(4)if the 1904 San
			 Francisco earthquake occurred again it could cause over $400,000,000,000 in
			 loss;
			(5)if a Category 5
			 hurricane were to hit Miami it could cause over $50,000,000,000 in loss and
			 devastate the insurance industry in the United States;
			(6)if the 1938
			 Long Island Express were to occur again it could cause over
			 $30,000,000,000 in damage and if a hurricane that strong were to directly hit
			 Manhattan it could cause over $150,000,000,000 in damage and cause irreparable
			 harm to our Nation’s economy;
			(7)a
			 more comprehensive and integrated approach to dealing with catastrophes is
			 needed;
			(8)using history as a
			 guide, natural catastrophes will inevitably place a tremendous strain on
			 homeowners’ insurance markets in many areas, will raise costs for consumers,
			 and will jeopardize the ability of many consumers to adequately insure their
			 homes and possessions;
			(9)the lack of
			 sufficient insurance capacity and the inability of private insurers to build
			 enough capital, in a short amount of time, threatens to increase the number of
			 uninsured homeowners, which, in turn, increases the risk of mortgage defaults
			 and the strain on the Nation’s banking system;
			(10)some States have
			 intervened to ensure the continued availability and affordability of
			 homeowners’ insurance for all residents;
			(11)it is appropriate
			 that efforts to improve insurance availability be designed and implemented at
			 the State level;
			(12)while State
			 insurance programs may be adequate to cover losses from most natural disasters,
			 a small percentage of events are likely to exceed the financial capacity of
			 these programs and the local insurance markets;
			(13)making available
			 limited Federal reinsurance would improve the effectiveness of State insurance
			 programs and private insurance markets and would increase the likelihood that
			 homeowners’ insurance claims will be fully paid in the event of a large natural
			 catastrophe and that routine claims that occur after a mega-catastrophe will
			 also continue to be paid;
			(14)it is necessary
			 to provide a Federal reinsurance program on a temporary basis that will provide
			 more protection at an overall lower cost and that will promote stability in the
			 homeowners’ insurance market in the short term and encourage growth of
			 reinsurance capacity by the private and capital markets as soon as
			 practical;
			(15)it is the proper
			 role of the Federal Government to prepare for and protect its citizens from
			 catastrophes and to facilitate consumer protection, victim assistance, and
			 recovery, including financial recovery;
			(16)any Federal
			 reinsurance program must be founded upon sound actuarial principles and priced
			 in a manner that minimizes the potential impact on the Treasury of the United
			 States, encourages the creation of State funds and maximizes the buying
			 potential of these State funds, encourages and promotes prevention and
			 mitigation, recovery and rebuilding, and consumer education, and emphasizes
			 continuous analysis and improvement; and
			(17)such a Federal
			 reinsurance program should not remain in existence longer than necessary for
			 the private entities or the capital markets, or both, to provide adequate
			 reinsurance capacity to address the homeowners’ insurance market.
			3.National
			 Commission on Catastrophe Preparation and Protection
			(a)EstablishmentThe
			 Secretary of the Treasury shall establish a commission to be known as the
			 National Commission on Catastrophe Preparation and Protection.
			(b)DutiesThe
			 Commission shall meet for the purpose of advising the Secretary regarding the
			 estimated loss costs associated with the contracts for reinsurance coverage
			 available under this Act and carrying out the functions specified in this Act,
			 including—
				(1)the development
			 and implementation of public education concerning the risks posed by natural
			 catastrophes;
				(2)the development
			 and implementation of prevention, mitigation, recovery, and rebuilding
			 standards that better prepare and protect the United States from
			 catastrophes;
				(3)the establishment
			 of requirements under section 7(e) to ensure that cost savings resulting from
			 this Act inure to the benefit of consumers; and
				(4)conducting
			 continuous analysis of the effectiveness of this Act and recommending
			 improvements to the Congress so that the costs of providing catastrophe
			 protection are decreased and so that the United States is better
			 prepared.
				(c)Members
				(1)Appointment and
			 qualificationThe Commission shall consist of 9 members, as
			 follows:
					(A)Homeland
			 security memberThe Secretary of Homeland Security or the
			 Secretary’s designee.
					(B)Appointed
			 members8 members appointed by the Secretary, who shall consist
			 of—
						(i)one
			 individual who is an actuary;
						(ii)one
			 individual who is employed in engineering;
						(iii)one individual
			 representing the scientific community;
						(iv)one
			 individual representing property and casualty insurers;
						(v)one
			 individual representing reinsurers;
						(vi)one
			 individual who is a member or former member of the National Association of
			 Insurance Commissioners; and
						(vii)two
			 individuals who are consumers.
						(2)Prevention of
			 conflicts of interestMembers shall have no personal or financial
			 interest at stake in the deliberations of the Commission.
				(d)Treatment of
			 non-federal membersEach member of the Commission who is not
			 otherwise employed by the Federal Government shall be considered a special
			 Government employee for purposes of sections 202 and 208 of title 18, United
			 States Code.
			(e)Experts and
			 consultantsThe Commission may procure temporary and intermittent
			 services from individuals or groups recognized as experts in the fields of
			 meteorology, seismology, vulcanology, geology, structural engineering, wind
			 engineering, and hydrology, and other fields, under section 3109(b) of title 5,
			 United States Code, but at a rate not in excess of the daily equivalent of the
			 annual rate of basic pay payable for level V of the Executive Schedule, for
			 each day during which the individual procured is performing such services for
			 the Commission. The Commission may also procure, and the Congress encourages
			 the Commission to procure, experts from universities, research centers,
			 foundations, and other appropriate organizations who could study, research, and
			 develop methods and mechanisms that could be utilized to strengthen structures
			 to better withstand the perils covered by this Act.
			(f)CompensationEach
			 member of the Commission who is not an officer or employee of the Federal
			 Government shall be compensated at a rate of basic pay payable for level V of
			 the Executive Schedule, for each day (including travel time) during which such
			 member is engaged in the performance of the duties of the Commission. All
			 members of the Commission who are officers or employees of the United States
			 shall serve without compensation in addition to that received for their
			 services as officers or employees of the United States.
			(g)Obtaining
			 dataThe Commission and the Secretary may solicit loss exposure
			 data and such other information either deems necessary to carry out its
			 responsibilities from governmental agencies and bodies and organizations that
			 act as statistical agents for the insurance industry. The Commission and the
			 Secretary shall take such actions as are necessary to ensure that information
			 that either deems is confidential or proprietary is disclosed only to
			 authorized individuals working for the Commission or the Secretary. No company
			 which refuses to provide information requested by the Commission or the
			 Secretary may participate in the program for reinsurance coverage authorized
			 under this Act, nor may any State insurance or reinsurance program participate
			 if any governmental agency within that State has refused to provide information
			 requested by the Commission or the Secretary.
			(h)Funding
				(1)Authorization of
			 appropriationsThere is authorized to be appropriated—
					(A)$10,000,000 for
			 fiscal year 2009 for the initial expenses in establishing the Commission and
			 the initial activities of the Commission that cannot timely be covered by
			 amounts obtained pursuant to section 7(b)(6)(B)(iii), as determined by the
			 Secretary;
					(B)such additional
			 sums as may be necessary to carry out subsequent activities of the
			 Commission;
					(C)$10,000,000 for
			 fiscal year 2009 for the initial expenses of the Secretary in carrying out the
			 program authorized under section 4; and
					(D)such additional
			 sums as may be necessary to carry out subsequent activities of the Secretary
			 under this Act.
					(2)OffsetThe
			 Secretary shall provide, to the maximum extent practicable, that an amount
			 equal to any amount appropriated under paragraph (1) is obtained from
			 purchasers of reinsurance coverage under this Act and deposited in the Fund
			 established under section 10. Such amounts shall be obtained by inclusion of a
			 provision for the Secretary’s and the Commission’s expenses incorporated into
			 the pricing of the contracts for such reinsurance coverage, pursuant to section
			 7(b)(6)(B)(iii).
				(i)TerminationThe
			 Commission shall terminate upon the effective date of the repeal under section
			 14(c).
			4.Program
			 authority
			(a)In
			 generalThe Secretary of the Treasury, in consultation with the
			 Secretary of Homeland Security, shall carry out a program under this Act to
			 improve the availability and affordability of homeowners protection coverage by
			 making available for purchase, only by eligible State programs, contracts for
			 reinsurance coverage under section 7.
			(b)PurposeThe
			 program shall be designed to make reinsurance coverage under this Act
			 available—
				(1)to improve the
			 availability and affordability of homeowners’ insurance for the purpose of
			 facilitating the pooling, and spreading the risk, of catastrophic financial
			 losses from natural catastrophes;
				(2)to improve the
			 solvency and capacity of homeowners’ insurance markets;
				(3)to encourage the
			 development and implementation of mitigation, prevention, recovery, and
			 rebuilding standards; and
				(4)to
			 recommend methods to continuously improve the way the United States reacts and
			 responds to catastrophes, including improvements to the HELP Fund established
			 under section 10.
				(c)Contract
			 principlesUnder the program under this Act, the Secretary shall
			 offer reinsurance coverage through contracts with covered purchasers, which
			 contracts—
				(1)shall not displace
			 or compete with the private insurance or reinsurance markets or the capital
			 market;
				(2)shall minimize the
			 administrative costs of the Federal Government; and
				(3)shall provide
			 coverage based solely on insured losses within the State for the eligible State
			 program purchasing the contract.
				5.Qualified lines
			 of coverageEach contract for
			 reinsurance coverage made available under this Act shall provide insurance
			 coverage against residential property losses to homes (including dwellings
			 owned under condominium and cooperative ownership arrangements) and the
			 contents of apartment buildings.
		6.Covered
			 perilsEach contract for
			 reinsurance coverage made available under this Act shall cover losses insured
			 or reinsured by the eligible State program purchasing the contract that are
			 proximately caused by—
			(1)earthquakes;
			(2)perils ensuing
			 from earthquakes, including fire and tsunamis;
			(3)tropical cyclones
			 having maximum sustained winds of at least 74 miles per hour, including
			 hurricanes and typhoons;
			(4)tornadoes;
			(5)volcanic
			 eruptions;
			(6)catastrophic
			 winter storms; and
			(7)any other natural
			 catastrophe (not including any flood) insured or reinsured under the eligible
			 State program for which reinsurance coverage under section 7 is
			 provided.
			The
			 Secretary shall, by regulation, define the natural catastrophe perils under
			 this section.7.Contracts for
			 reinsurance coverage for eligible State programs
			(a)Eligible State
			 programsA program shall be eligible to purchase a contract under
			 this section for reinsurance coverage under this Act only if the State entity
			 authorized to make such determinations certifies to the Secretary that the
			 program complies with the following requirements:
				(1)Program
			 designThe program shall be a State-operated—
					(A)insurance program
			 that—
						(i)offers coverage
			 for homes (which may include dwellings owned under condominium and cooperative
			 ownership arrangements) and the contents of apartments to State residents;
			 and
						(ii)is
			 authorized by State law; or
						(B)reinsurance
			 program that is designed to improve private insurance markets that offer
			 coverage for homes (which may include dwellings owned under condominium and
			 cooperative ownership arrangements) and the contents of apartments because of a
			 finding by the State insurance commissioner or other State entity authorized to
			 make such a determination that such program is necessary in order to provide
			 for the continued availability of such residential coverage for all
			 residents.
					(2)OperationThe
			 program shall meet the following requirements:
					(A)A majority of the
			 members of the governing body of the program shall be public officials.
					(B)The State shall
			 have a financial interest in the program, which shall not include a program
			 authorized by State law or regulation that requires insurers to pool resources
			 to provide property insurance coverage for covered perils.
					(C)If the State has
			 at any time appropriated amounts from the State fund for the State program for
			 any purpose other than payments under the program, the State shall have repaid
			 such amounts to the State fund, together with interest on such amounts.
					(3)Tax
			 statusThe program shall be structured and carried out in a
			 manner so that the program is exempt from all Federal taxation.
				(4)CoverageThe
			 program shall cover all perils specified in section 6.
				(5)EarningsThe
			 program may not provide for, nor shall have ever made, any redistribution of
			 any part of any net profits of the program to any insurer that participates in
			 the program.
				(6)Prevention and
			 mitigationThe program shall
			 include prevention and mitigation provisions that require that not less
			 $10,000,000 and not more than 35 percent of the net investment income of the
			 State insurance or reinsurance program be used for programs to mitigate losses
			 from natural catastrophes for which the State insurance or reinsurance program
			 was established. For purposes of this paragraph, prevention and mitigation
			 shall include methods to reduce losses of life and property, including
			 appropriate measures to adequately reflect—
					(A)encouragement of
			 awareness about the risk factors and what can be done to eliminate or reduce
			 them;
					(B)location of the
			 risk, by giving careful consideration of the natural risks for the location of
			 the property before allowing building and considerations if structures are
			 allowed; and
					(C)construction
			 relative to the risk and hazards, which act upon—
						(i)State mandated
			 building codes appropriate for the risk;
						(ii)adequate
			 enforcement of the risk-appropriate building codes;
						(iii)building
			 materials that prevent or significantly lessen potential damage from the
			 natural catastrophes;
						(iv)building methods
			 that prevent or significantly lessen potential damage from the natural
			 catastrophes; and
						(v)a
			 focus on prevention and mitigation for any substantially damaged structure,
			 with an emphasis on how structures can be retrofitted so as to make them
			 building code compliant.
						(7)Requirements
			 regarding coverage
					(A)In
			 generalThe program—
						(i)may
			 not, except for charges or assessments related to post-event financing or
			 bonding, involve cross-subsidization between any separate property and casualty
			 lines covered under the program unless the elimination of such activity in an
			 existing program would negatively impact the eligibility of the program to
			 purchase a contract for reinsurance coverage under this Act pursuant to
			 paragraph (3);
						(ii)shall include
			 provisions that authorize the State insurance commissioner or other State
			 entity authorized to make such a determination to terminate the program if the
			 insurance commissioner or other such entity determines that the program is no
			 longer necessary to ensure the availability of homeowners’ insurance for all
			 residents of the State; and
						(iii)shall provide
			 that, for any insurance coverage for homes (which may include dwellings owned
			 under condominium and cooperative ownership arrangements) and the contents of
			 apartments that is made available under the State insurance program and for any
			 reinsurance coverage for such insurance coverage made available under the State
			 reinsurance program, the premium rates charged shall be amounts that, at a
			 minimum, are sufficient to cover the full actuarial costs of such coverage,
			 based on consideration of the risks involved and accepted actuarial and rate
			 making principles, anticipated administrative expenses, and loss and
			 loss-adjustment expenses.
						(B)ApplicabilityThis
			 paragraph shall apply after the expiration of the 2-year period beginning on
			 the date of the enactment of this Act.
					(8)Prohibition of
			 competition with private marketAny insurance or reinsurance
			 coverage, as applicable, made available through the State program shall not
			 supplant coverage that is otherwise reasonably available and affordable in the
			 private market.
				(9)Other
			 qualifications
					(A)In
			 generalThe State program shall (for the year for which the
			 coverage is in effect) comply with regulations that shall be issued under this
			 paragraph by the Secretary, in consultation with the Commission. The
			 regulations shall establish criteria for State programs to qualify to purchase
			 reinsurance under this section, which are in addition to the requirements under
			 the other paragraphs of this subsection.
					(B)ContentsThe
			 regulations issued under this paragraph shall include requirements that—
						(i)the
			 State program shall have public members on its board of directors or have an
			 advisory board with public members;
						(ii)the
			 State program provide adequate insurance or reinsurance protection, as
			 applicable, for the perils covered, which shall include a range of deductibles
			 and premium costs that reflect the applicable risks to eligible
			 properties;
						(iii)insurance or reinsurance coverage, as
			 applicable, provided by the State program is made available on a
			 nondiscriminatory basis to all qualifying residents;
						(iv)any
			 new construction, substantial rehabilitation, and renovation insured or
			 reinsured by the program complies with applicable State or local government
			 building, fire, and safety codes;
						(v)the
			 State, or appropriate local governments within the State, have in effect and
			 enforce nationally recognized model building, fire, and safety codes and
			 consensus-based standards that offer risk responsive resistance that is
			 substantially equivalent or greater than the resistance to earthquakes or high
			 winds;
						(vi)the
			 State has taken actions to establish an insurance rate structure that takes
			 into account measures to mitigate insurance losses;
						(vii)there are in effect, in such State, laws or
			 regulations sufficient to prohibit price gouging, during the term of
			 reinsurance coverage under this Act for the State program in any disaster area
			 located within the State; and
						(viii)the State program complies with such other
			 requirements that the Secretary considers necessary to carry out the purposes
			 of this Act.
						(b)Terms of
			 contractsEach contract under this section for reinsurance
			 coverage under this Act shall be subject to the following terms and
			 conditions:
				(1)MaturityThe
			 term of the contract shall not exceed 1 year or such other term as the
			 Secretary may determine.
				(2)Payment
			 conditionThe contract shall
			 authorize claims payments only for eligible losses to the eligible State
			 program purchasing the coverage.
				(3)Retained losses
			 requirementFor each event of
			 a covered peril, the contract shall make a payment for the event only if the
			 total amount of insurance claims for losses, which are covered by qualified
			 lines, occur to properties located within the State covered by the contract,
			 and that result from insured losses (as defined in section 12) for the State
			 program, exceeds the amount of retained losses provided under the contract
			 (pursuant to section 8(a)) purchased by the eligible State program.
				(4)Multiple
			 eventsThe contract shall cover any eligible losses from one or
			 more covered events that may occur during the term of the contract and shall
			 provide that if multiple events occur, the retained losses requirement under
			 paragraph (3) shall apply on a calendar year basis, in the aggregate and not
			 separately to each individual event.
				(5)Timing of
			 eligible lossesEligible
			 losses under the contract shall include only insurance claims for property
			 covered by qualified lines that are reported to the eligible State program
			 within the 3-year period beginning upon the event or events for which payment
			 under the contract is provided.
				(6)Pricing
					(A)DeterminationThe
			 price of reinsurance coverage under the contract shall be an amount established
			 by the Secretary as follows:
						(i)RecommendationsThe
			 Secretary shall take into consideration the recommendations of the Commission
			 in establishing the price, but the price may not be less than the amount
			 recommended by the Commission.
						(ii)Fairness to
			 taxpayersThe price shall be established at a level that is
			 designed to reflect the risks and costs being borne under each reinsurance
			 contract issued under this Act and that takes into consideration empirical
			 models of natural disasters and the capacity of private markets to absorb
			 insured losses from natural disasters.
						(iii)Self-sufficiencyThe
			 rates for reinsurance coverage shall be established at a level that annually
			 produces expected premiums that shall be sufficient to pay the expected
			 annualized cost of all claims, loss adjustment expenses, and all administrative
			 costs of reinsurance coverage offered under this section.
						(B)ComponentsThe
			 price shall consist of the following components:
						(i)Risk-based
			 priceA risk-based price, which shall reflect the anticipated
			 annualized payout of the contract according to the actuarial analysis and
			 recommendations of the Commission.
						(ii)Risk
			 loadA risk load in an amount
			 that is not less than the risk-based price under clause (i). In establishing
			 risk loads under this clause, the Secretary shall take into consideration
			 comparable private risk loads.
						(iii)Administrative
			 costsA sum sufficient to provide for the operation of the
			 Commission and the administrative expenses incurred by the Secretary in
			 carrying out this Act.
						(7)InformationThe contract shall contain a condition
			 providing that the Commission may require the State program that is covered
			 under the contract to submit to the Commission all information on the State
			 program relevant to the duties of the Commission, as determined by the
			 Secretary.
				(8)Additional
			 contract optionThe contract shall provide that the purchaser of
			 the contract may, during the term of such original contract, purchase
			 additional contracts from among those offered by the Secretary at the beginning
			 of the term, subject to the limitations under section 8, at the prices at which
			 such contracts were offered at the beginning of the term, prorated based upon
			 the remaining term as determined by the Secretary. Such additional contracts
			 shall provide coverage beginning on a date 15 days after the date of purchase
			 but shall not provide coverage for losses for an event that has already
			 occurred.
				(9)OthersThe
			 contract shall contain such other terms as the Secretary considers necessary to
			 carry out this Act and to ensure the long-term financial integrity of the
			 program under this Act.
				(c)Private sector
			 right To participate
				(1)Establishment of
			 competitive procedureThe
			 Secretary shall establish, by regulation, a competitive procedure under this
			 subsection that provides qualified entities an opportunity, on a basis
			 consistent with the contract cycle established under this Act by the Secretary,
			 to offer to provide, in lieu of reinsurance coverage under this section,
			 reinsurance coverage that is substantially similar to coverage otherwise made
			 available under this section.
				(2)Competitive
			 procedureUnder the procedure
			 established under this subsection—
					(A)the Secretary shall
			 establish criteria for private insurers, reinsurers, and capital market
			 companies, and consortia of such entities to be treated as qualified entities
			 for purposes of this subsection, which criteria shall require such an entity to
			 have at all times capital sufficient to satisfy the terms of the reinsurance
			 contracts and shall include such other industry and credit rating standards as
			 the Secretary considers appropriate;
					(B)not less than 30
			 days before the beginning of each contract cycle during which any reinsurance
			 coverage under this section is to be made available, the Secretary may request
			 proposals and shall publish in the Federal Register the rates and terms for
			 contracts for reinsurance coverage under this section that are to be made
			 available during such contract cycle;
					(C)the Secretary shall
			 provide qualified entities a period of not less than 10 days (which shall
			 terminate not less than 20 days before the beginning of the contract cycle) to
			 submit to the Secretary a written expression of interest in providing
			 reinsurance coverage in lieu of the coverage otherwise to be made available
			 under this section;
					(D)the Secretary
			 shall provide any qualified entity submitting an expression of interest during
			 the period referred to in subparagraph (C) a period of not less than 20 days
			 (which shall terminate before the beginning of the contract cycle) to submit to
			 the Secretary an offer to provide, in lieu of the reinsurance coverage
			 otherwise to be made available under this section, coverage that is
			 substantially similar to such coverage;
					(E)if the Secretary
			 determines that an offer submitted during the period referred to in
			 subparagraph (D) is a bona fide offer to provide reinsurance coverage during
			 the contract cycle at rates and terms that are substantially similar to the
			 rates and terms for reinsurance coverage otherwise to be provided under this
			 section by the Secretary, the Secretary shall accept the offer (if still
			 outstanding) and, notwithstanding any other provision of this Act, provide for
			 such entity to make reinsurance coverage available in accordance with the
			 offer; and
					(F)if the Secretary
			 accepts an offer pursuant to subparagraph (E) to make reinsurance coverage
			 available, notwithstanding any other provision of this Act, the Secretary shall
			 reduce, to an equivalent extent, the amount of reinsurance coverage available
			 under this section during the contract cycle to which the offer relates, unless
			 and until the Secretary determines that the entity is not complying with the
			 terms of the accepted offer.
					(d)Participation by
			 multi-State catastrophe fund programsNothing in this Act shall prohibit the
			 creation of multi-State catastrophe insurance or reinsurance programs, or the
			 participation by such programs in the program established pursuant to section
			 4. The Secretary shall, by regulation, apply the provisions of this Act to
			 multi-State catastrophe insurance and reinsurance programs.
			(e)Requirement for
			 insurers To pass through savings to consumersNotwithstanding any
			 other provision of this Act, a State program shall not be eligible to purchase
			 a contract for reinsurance coverage made available under this Act unless such
			 State has in effect such laws, regulations, or other requirements, as the
			 Secretary shall by regulation require, that—
				(1)to the extent that reinsurance coverage
			 made available under the program under this Act results in any cost savings in
			 providing insurance coverage for risks in such State, such cost savings be
			 reflected in premium rates charged to consumers for such coverage; and
				(2)the State take
			 such actions as the Secretary considers appropriate to ensure that the
			 requirement under paragraph (1) is carried out and enforced.
				8.Treatment of
			 insured losses and maximum Federal liability
			(a)Available levels
			 of retained lossesIn making reinsurance coverage available under
			 this Act, the Secretary shall make available for purchase contracts for such
			 coverage that require the sustainment of retained losses from covered perils
			 (as required under section 7(b)(3) for payment of eligible losses) in various
			 amounts, as the Secretary, in consultation with the Commission, determines
			 appropriate and subject to the requirements under subsection (b).
			(b)Minimum level of
			 retained losses
				(1)AmountSubject
			 to paragraph (2) and notwithstanding any other provision of this Act, a
			 contract for reinsurance coverage under section 7 for an eligible State program
			 that offers insurance or reinsurance coverage described in subparagraph (A) or
			 (B), respectively, of section 7(a)(1) may not be made available or sold unless
			 the contract requires that the State program sustain an amount of retained
			 losses from covered perils in the following amount:
					(A)In
			 generalThe State program
			 shall sustain an amount of retained losses of not less than the greater
			 of—
						(i)the claims-paying capacity of the eligible
			 State program, as determined by the Secretary; and
						(ii)an
			 amount, determined by the Secretary in consultation with the Commission, that
			 is the amount equal to the eligible losses projected to be incurred once every
			 200 years on an annual basis from covered perils.
						(B)Transition rule
			 for new programs
						(i)200-year
			 eventThe Secretary may
			 provide that, in the case of an eligible State program that, after the date of
			 the enactment of this Act, commences offering insurance or reinsurance
			 coverage, during the 7-year period beginning on the date that reinsurance
			 coverage under section 7 is first made available, the minimum level of retained
			 losses applicable under this paragraph shall be the amount determined for the
			 State under subparagraph (A)(i), except that such minimum level shall be
			 adjusted annually as provided in clause (ii) of this subparagraph.
						(ii)Annual
			 adjustmentEach annual
			 adjustment under this clause shall increase the minimum level of retained
			 losses applicable under this subparagraph to an eligible State program
			 described in clause (i) in a manner such that—
							(I)during the course of such 7-year period,
			 the applicable minimum level of retained losses approaches the minimum level
			 that, under subparagraph (A)(ii), will apply to the eligible State program upon
			 the expiration of such period; and
							(II)each such annual
			 increase is a substantially similar amount, to the extent practicable.
							(C)Reduction
			 because of reduced claims-paying capacity
						(i)AuthorityNotwithstanding subparagraphs (A), (B), and
			 (C) or the terms contained in a contract for reinsurance pursuant to such
			 subparagraphs, if the Secretary determines that the claims-paying capacity of
			 an eligible State program has been reduced because of payment for losses due to
			 an event, the Secretary may reduce the minimum level of retained losses.
						(ii)Term of
			 reductionThe Secretary may
			 extend the 5-year period for not more than 5 additional one-year periods if the
			 Secretary determines that losses incurred by the State program as a result of
			 covered perils create excessive hardship on the State program. The Secretary
			 shall consult with the appropriate officials of the State program regarding the
			 required schedule and any potential one-year extensions.
						(D)Claims-paying
			 capacityFor purposes of this
			 paragraph, the claims-paying capacity of a State-operated insurance or
			 reinsurance program under section 7(a)(1) shall be determined by the Secretary,
			 in consultation with the Commission, taking into consideration the
			 claims-paying capacity as determined by the State program, retained losses to
			 private insurers in the State in an amount assigned by the State insurance
			 commissioner, the cash surplus of the program, and the lines of credit,
			 reinsurance, and other financing mechanisms of the program established by
			 law.
					(2)Initial
			 adjustment based on private marketThe Secretary may, before making contracts
			 for reinsurance coverage under this Act initially available under section 7,
			 raise the minimum level of retained losses from the amount required under
			 paragraph (1) for an eligible State program to ensure, as determined by the
			 Secretary, that such contracts comply with the principle under section 4(c)(1).
				(c)90 percent
			 coverage of insured losses in excess of retained lossesEach
			 contract for reinsurance coverage under this Act for a covered purchaser shall
			 provide that the amount paid out under the contract shall, subject to
			 subsection (d), be equal to 90 percent of the amount of insured losses of the
			 eligible State program of the purchaser in excess of the amount of retained
			 losses that the contract requires, pursuant to subsection (b), to be incurred
			 by such program.
			(d)Maximum Federal
			 liability
				(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 may sell only contracts for reinsurance coverage under this Act in various
			 amounts that comply with the following requirements:
					(A)Estimate of
			 aggregate liabilityThe aggregate liability for payment of claims
			 under all such contracts in any single year is unlikely to exceed
			 $200,000,000,000 (as such amount is adjusted under paragraph (2)).
					(B)Eligible loss
			 coverage soldEligible losses covered by all contracts sold
			 within a State during a 12-month period do not exceed the difference between
			 the following amounts (each of which shall be determined by the Secretary in
			 consultation with the Commission):
						(i)The
			 amount equal to the eligible loss projected to be incurred once every 500 years
			 from a single event in the State.
						(ii)The
			 amount equal to the eligible loss projected to be incurred once every 200 years
			 from a single event in the State.
						(2)Annual
			 adjustmentsThe Secretary shall annually adjust the amount under
			 paragraph (1)(A) (as it may have been previously adjusted) to provide for
			 inflation in accordance with an inflation index that the Secretary determines
			 to be appropriate.
				9.Catastrophe
			 capital reserve funds
			(a)EstablishmentAny insurer who participates in an eligible
			 State program under section 7(a) may establish a Catastrophe Capital Reserve
			 Fund (in this section referred to as a reserve fund) in which it
			 may hold funds in a fiduciary capacity on behalf of the Secretary.
			(b)FundingAn
			 insurer may fund a reserve fund by making an election, in advance, to treat
			 some or all of the premiums received for such coverage as charges imposed by
			 the Secretary for participation in, and operation of, the program for
			 reinsurance coverage under this Act. Any such premiums for which such an
			 election has been made shall be maintained in a segregated account in a
			 fiduciary capacity on behalf of the Secretary. Such funds may be invested in
			 any otherwise legally permissible manner but all interest, dividends, and
			 capital accumulations also shall be retained in such segregated account on
			 behalf of the Secretary.
			(c)UseAmounts in a reserve fund established
			 pursuant to this section shall be collected and used by the Secretary to
			 offset, in whole or in part, the cost to the Secretary of claims paid under
			 reinsurance coverage provided under the program, except that, in the case only
			 of a single event that results in an amount of eligible losses to insurers that
			 is equal to or greater than the amount of such losses projected to be incurred
			 from a single event having an extent of such losses such that the event has a
			 1.0 percent chance of occurring in any year, an insurer may first use the funds
			 in a reserve fund of the insurer to satisfy any one or more of the
			 following:
				(1)The retained
			 losses for the insurer required under section 8(b).
				(2)The portion of the
			 insurer's losses that exceed the required retained losses but are not
			 compensated under a reinsurance contract made available under the Program
			 pursuant to section 8(c).
				(3)The insurer's
			 obligations to pay for insured losses if any conditions precedent to payment
			 under a contract for reinsurance made available under the Program are not
			 met.
				(4)Any risk-sharing
			 obligations that the insurer may have entered into.
				(d)Termination
				(1)Termination of
			 programUpon termination
			 under section 14 of the program under this Act, and subject to the continuing
			 authority of the Secretary to adjust claims in satisfaction of contracts for
			 reinsurance in force under the Program, 10 percent of each insurer's reserve
			 funds shall be remitted to the Secretary and the remainder shall be remitted to
			 the insurer. The Secretary shall determine the manner in which the remittance
			 of such income to the insurer shall be made.
				(2)Elimination of
			 coverage of insured losses in excess of retained lossesIf at any
			 time the Program remains in effect but contracts for reinsurance under the
			 Program do not provide any payment for insured losses in excess of retained
			 losses, the reserve funds shall be retained and used for the purposes set forth
			 in subsection (c) of this section. At such time as an insurer's liability for
			 insured losses under the Program terminates, as a consequence of the insurer's
			 termination of its business or otherwise, the insurer shall remit any amounts
			 remaining in its reserve funds to the Secretary.
				10.Consumer
			 Hurricane, Earthquake, Loss Protection (HELP) Fund
			(a)EstablishmentThere
			 is established within the Treasury of the United States a fund to be known as
			 the Consumer HELP Fund (in this section referred to as the
			 Fund).
			(b)CreditsThe
			 Fund shall be credited with—
				(1)amounts received
			 annually from the sale of contracts for reinsurance coverage under this
			 Act;
				(2)any amounts
			 borrowed under subsection (d);
				(3)any amounts earned
			 on investments of the Fund pursuant to subsection (e); and
				(4)such other amounts
			 as may be credited to the Fund.
				(c)UsesAmounts
			 in the Fund shall be available to the Secretary only for the following
			 purposes:
				(1)Contract
			 paymentsFor payments to covered purchasers under contracts for
			 reinsurance coverage for eligible losses under such contracts.
				(2)Commission
			 costsTo pay for the operating costs of the Commission.
				(3)Administrative
			 expensesTo pay for the administrative expenses incurred by the
			 Secretary in carrying out the reinsurance program under this Act.
				(4)TerminationUpon
			 termination under section 14, as provided in such section.
				(d)Borrowing
				(1)AuthorityTo
			 the extent that the amounts in the Fund are insufficient to pay claims and
			 expenses under subsection (c), the Secretary may issue such obligations of the
			 Fund as may be necessary to cover the insufficiency and shall purchase any such
			 obligations issued.
				(2)Public debt
			 transactionFor the purpose of purchasing any such obligations,
			 the Secretary may use as a public debt transaction the proceeds from the sale
			 of any securities issued under chapter 31 of title 31, United States Code, and
			 the purposes for which securities are issued under such chapter are hereby
			 extended to include any purchase by the Secretary of such obligations under
			 this subsection.
				(3)Characteristics
			 of obligationsObligations issued under this subsection shall be
			 in such forms and denominations, bear such maturities, bear interest at such
			 rate, and be subject to such other terms and conditions, as the Secretary shall
			 determine.
				(4)TreatmentAll
			 redemptions, purchases, and sales by the Secretary of obligations under this
			 subsection shall be treated as public debt transactions of the United
			 States.
				(5)RepaymentAny
			 obligations issued under this subsection shall be repaid including interest,
			 from the Fund and shall be recouped from premiums charged for reinsurance
			 coverage provided under this Act.
				(e)InvestmentIf
			 the Secretary determines that the amounts in the Fund are in excess of current
			 needs, the Secretary may invest such amounts as the Secretary considers
			 advisable in obligations issued or guaranteed by the United States.
			(f)Prohibition of
			 Federal fundsExcept for amounts made available pursuant to
			 subsection (d) and section 3(h), no further Federal funds shall be authorized
			 or appropriated for the Fund or for carrying out the reinsurance program under
			 this Act.
			11.Annual study
			 concerning benefits of reinsurance program
			(a)In
			 generalThe Secretary shall, on an annual basis, conduct a study
			 and submit to the Congress a report that—
				(1)analyzes the cost
			 and availability of homeowners’ insurance for losses resulting from
			 catastrophic natural disasters covered by the reinsurance program under this
			 Act;
				(2)describes the efforts of the participating
			 States in—
					(A)enacting
			 preparedness, prevention, mitigation, recovery, and rebuilding standards;
			 and
					(B)educating the
			 public on the risks associated with natural catastrophe; and
					(3)makes
			 recommendations regarding ways to improve the program under this Act and its
			 administration.
				(b)ContentsEach
			 annual study under this section shall also determine and identify, on an
			 aggregate basis—
				(1)for each State or
			 region, the capacity of the private homeowners’ insurance market with respect
			 to coverage for losses from catastrophic natural disasters;
				(2)for each State or
			 region, the percentage of homeowners who have such coverage, the catastrophes
			 covered, and the average cost of such coverage; and
				(3)for each State or
			 region, the effects this Act is having on the availability and affordability of
			 such insurance.
				(c)TimingEach
			 annual report under this section shall be submitted not later than March 30 of
			 the year after the year for which the study was conducted.
			(d)Commencement of
			 reporting requirementThe Secretary shall first submit an annual
			 report under this section not later than two years after the date of the
			 enactment of this Act.
			12.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)CommissionThe
			 term Commission means the National Commission on Catastrophe
			 Risks and Insurance Loss Costs established under section 3.
			(2)Covered
			 perilsThe term covered perils means the natural
			 disaster perils under section 6.
			(3)Covered
			 purchaserThe term
			 covered purchaser means an eligible State-operated insurance or
			 reinsurance program that purchases reinsurance coverage made available under a
			 contract under section 7.
			(4)Disaster
			 areaThe term disaster area means a geographical
			 area, with respect to which—
				(A)a covered peril
			 specified in section 6 has occurred; and
				(B)a declaration that
			 a major disaster exists, as a result of the occurrence of such peril—
					(i)has
			 been made by the President of the United States; and
					(ii)is
			 in effect.
					(5)Eligible
			 lossesThe term
			 eligible losses means, with respect to a contract for
			 reinsurance coverage made available under this Act for a covered purchaser, the
			 insured losses of the covered purchaser that exceed the amount of retained
			 losses that the contract requires, pursuant to section 8(b), to be incurred by
			 the eligible State program of such purchaser, as defined by the Secretary after
			 consultation with the Commission.
			(6)Eligible State
			 programThe term eligible State program means a
			 State program that, pursuant to section 7(a), is eligible to purchase
			 reinsurance coverage made available through contracts under section 7, or a
			 multi-State program that is eligible to purchase such coverage pursuant to
			 section 7(c).
			(7)Insured
			 lossThe term insured loss means, with respect to
			 contract for reinsurance coverage made available under this Act for a covered
			 purchaser, any loss resulting from a covered peril that is covered by insurance
			 or reinsurance made available under the eligible State program of the covered
			 purchaser.
			(8)Price
			 gougingThe term price gouging means the providing
			 of any consumer good or service by a supplier related to repair or restoration
			 of property damaged from a catastrophe for a price that the supplier knows or
			 has reason to know is greater, by at least the percentage set forth in a State
			 law or regulation prohibiting such act (notwithstanding any real cost increase
			 due to any attendant business risk and other reasonable expenses that result
			 from the major catastrophe involved), than the price charged by the supplier
			 for such consumer good or service immediately before the disaster.
			(9)Qualified
			 linesThe term qualified lines means lines of
			 insurance coverage for which losses are covered under section 5 by reinsurance
			 coverage under this Act.
			(10)Reinsurance
			 coverageThe term reinsurance coverage under this
			 Act means coverage under contracts made available under section
			 7.
			(11)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			(12)StateThe
			 term State means the States of the United States, the District
			 of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other
			 territory or possession of the United States.
			13.RegulationsThe Secretary, in consultation with the
			 Secretary of the Department of Homeland Security, shall issue any regulations
			 necessary to carry out the program for reinsurance coverage under this
			 Act.
		14.Termination
			(a)In
			 generalExcept as provided in subsection (b), the Secretary may
			 not provide any reinsurance coverage under this Act covering any period after
			 the expiration of the 20-year period beginning on the date of the enactment of
			 this Act.
			(b)ExtensionIf
			 upon the expiration of the period under subsection (a) the Secretary, in
			 consultation with the Commission, determines that continuation of the program
			 for reinsurance coverage under this Act is necessary or appropriate to carry
			 out the purpose of the program under section 4(b) because of insufficient
			 growth of capacity in the private homeowners’ insurance market, the Secretary
			 shall continue to provide reinsurance coverage under this Act until the
			 expiration of the 5-year period beginning upon the expiration of the period
			 under subsection (a).
			(c)RepealEffective
			 upon the date that reinsurance coverage under this Act is no longer available
			 or in force pursuant to subsection (a) or (b), this Act (except for this
			 section) is repealed.
			(d)Deficit
			 reductionThe Secretary shall cover into the General Fund of the
			 Treasury any amounts remaining in the Fund under section 10 upon the repeal of
			 this Act under subsection (c).
			15.GAO study of the
			 National Flood Insurance Program and hurricane-related flooding
			(a)In
			 generalIn light of the flooding associated with Hurricane
			 Katrina, the Comptroller General of the United States shall conduct a study of
			 the availability and adequacy of flood insurance coverage for losses to
			 residences and other properties caused by hurricane-related flooding.
			(b)ContentsThe
			 study under this section shall determine and analyze—
				(1)the frequency and
			 severity of hurricane-related flooding during the last 20 years in comparison
			 with flooding that is not hurricane-related;
				(2)the differences
			 between the risks of flood-related losses to properties located within the
			 100-year floodplain and those located outside of such floodplain;
				(3)the extent to
			 which insurance coverage referred to in subsection (a) is available for
			 properties not located within the 100-year floodplain;
				(4)the advantages and
			 disadvantages of making such coverage for such properties available under the
			 national flood insurance program;
				(5)appropriate
			 methods for establishing premiums for insurance coverage under such program for
			 such properties that, based on accepted actuarial and rate making principles,
			 cover the full costs of providing such coverage;
				(6)appropriate
			 eligibility criteria for making flood insurance coverage under such program
			 available for properties that are not located within the 100-year floodplain or
			 within a community participating in the national flood insurance
			 program;
				(7)the
			 appropriateness of the existing deductibles for all properties eligible for
			 insurance coverage under the national flood insurance program, including the
			 standard and variable deductibles for pre-FIRM and post-FIRM properties, and
			 whether a broader range of deductibles should be established;
				(8)income levels of
			 policyholders of insurance made available under the national flood insurance
			 program whose properties are pre-FIRM subsidized properties;
				(9)how the national
			 flood program is marketed, if changes can be made so that more people are aware
			 of flood coverage, and how take-up rates may be improved;
				(10)the number of
			 homes that are not primary residences that are insured under the national flood
			 insurance program and are pre-FIRM subsidized properties; and
				(11)suggestions and
			 means on how the program under this Act can better meet its stated goals as
			 well as the feasibility of expanding the NFIP to cover the perils covered by
			 this Act.
				(c)Consultation with
			 FEMAIn conducting the study under this section, the Comptroller
			 General shall consult with the Director of the Federal Emergency Management
			 Agency.
			(d)ReportThe
			 Comptroller General shall complete the study under this section and submit a
			 report to the Congress regarding the findings of the study not later than 5
			 months after the date of the enactment of this Act.
			
